Citation Nr: 0940739	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Increased rating for a skin disorder, currently rated as 0 
percent disabling.  

2.	Increased rating for internal derangement of the right 
knee, currently rated as 10 percent disabling.  

3.	Service connection for a left knee disorder, to include as 
secondary to the service-connected right knee disorder.  

4.	Service connection for a major depressive disorder, to 
include as secondary to the service-connected skin and right 
knee disorders.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to June 
1986.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2002 
and April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In May 2007, the 
Board remanded this matter for additional inquiry.  

The increased rating claim for a skin disorder is addressed 
in the REMAND portion of the decision below and is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has range of motion of 0 to 130 degrees 
flexion in his right knee.

2.	The Veteran has mild osteoarthritis in his right knee, and 
tiny right knee suprapatellar effusion.    

3.	The Veteran has mild osteoarthritis in his left knee.  

4.	The evidence of record preponderates against the Veteran's 
claim that his left knee disorder is related to service, or 
is secondary to his service-connected right knee disorder.  

5.	The evidence of record does not preponderate against the 
Veteran's claim that his diagnosed major depressive disorder 
relates to his service-connected disorders.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for 
the Veteran's service-connected right knee disorder, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2008).    

2.	The Veteran's left knee disorder was not incurred in or 
aggravated by active service, nor is it related to a service-
connected right knee disorder.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

3.	The Veteran's major depressive disorder relates to his 
service-connected disorders.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in August 
2004 and May 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In these letters, VA informed the Veteran of the elements of 
his claims, and of the evidence necessary to substantiate his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide notification letters to the Veteran prior 
to the April 2002 and April 2003 rating decisions on appeal 
here.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And VA did not provide a 
notification letter to the Veteran detailing the specific 
rating criteria relevant to service-connected knee disorders.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The Veteran was provided with the relevant 
rating criteria in the May 2003 Statement of the Case (SOC) 
of record.  See Vazquez-Flores, supra.  And VA readjudicated 
the Veteran's claims in the August 2009 Supplemental SOC 
(SSOC) of record.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely and incomplete 
notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claim for Increased Rating

In a November 1986 rating decision, VA granted service 
connection for a right knee disorder.  A 10 percent rating 
was assigned for the disability.  In March 2001, the Veteran 
claimed entitlement to an increased rating for the right knee 
disorder.  In the April 2002 rating decision on appeal, the 
RO denied the Veteran's claim.  

In this decision, the Board will assess whether a higher 
rating has been warranted for the knee disorder at any time 
during the period of appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings); see 
also 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2008).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And DC 5263 addresses genu recurvatum.    

The Board also notes that under DC 5003 traumatic arthritis 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).

The medical evidence of record addressing the Veteran's knee 
disorder consists of private and VA treatment records, and of 
VA compensation examination reports dated in May 2001 and 
July 2008.  This evidence reflects the Veteran's complaints 
of pain on motion.  And the evidence reflects various 
diagnoses through the record of arthritis in the Veteran's 
right knee.  But after reviewing the evidence vis a vis the 
DCs pertaining to knee disorders in the Ratings Schedule - 
i.e., DC 5256 to DC 5263, and DCs 5003 and 5010, the Board 
finds a rating in excess of 10 percent unwarranted here.  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
severe recurrent subluxation or severe lateral instability.  
None of the medical evidence indicates that the Veteran has 
either subluxation or instability in his left knee.  Under DC 
5258, a 20 percent rating would be warranted for frequent 
episodes of locking, pain, and effusion caused by dislocated 
semilunar cartilage.  Though the July 2008 VA examiner noted 
"tiny right suprapatellar effusion," there is no medical 
evidence of record of frequent locking and effusion in the 
Veteran's left knee joint.  Under DC 5259, the maximum rating 
is 10 percent so it is not an avenue to a higher rating in 
this matter.    

Diagnostic Code 5260 authorizes a rating of 20 percent for 
flexion limited to 30 degrees.  This rating is not warranted 
under this provision because the evidence shows flexion 
greater than 30 degrees (i.e., to 130 degrees).  Under DC 
5261, a rating of 20 percent is authorized for extension 
limited to 15 degrees.  This rating is unwarranted here 
because the medical evidence indicates full extension of 0 
degrees.    

For an increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  The Board found no 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as the record does not evidence genu 
recurvatum.  

As for DCs 5003 and 5010, the Board notes that these codes 
provide for a 10 percent rating where the Veteran has been 
diagnosed with traumatic arthritis and has not been awarded a 
compensable rating.  These provisions cannot form the basis 
for a higher rating here.  The Veteran has been diagnosed 
with right knee arthritis and - though he has no compensable 
limitation of motion in his right knee, or any other 
compensable disability therein - he has been rated as 10 
percent disabled for that knee.      

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Though the Veteran has reported pain on motion consistently 
since the early 2000s, the medical evidence indicates that 
the Veteran retains substantial functionality in his right 
knee.  The July 2008 examiner found the Veteran with mild 
arthritis, found the Veteran with full range of motion, and 
observed the Veteran ambulate a 1/4 mile at a moderate pace 
without the use of an assistive device, and without any 
difficulty.  

As the preponderance of the evidence is against the Veteran's 
claim for increase, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




III.  The Merits to the Claims for Service Connection

The Veteran claims that a left knee disorder is directly 
related to his service, and is secondarily related to his 
service-connected right knee disorder.  He also claims that a 
major depressive disorder is related to service, and is 
related to his service-connected knee and skin disorders.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

Service connection may be established on a secondary basis 
when a disorder is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Certain disorders, to include arthritis, will be presumed to 
have been incurred in or aggravated by service if such a 
disorder manifests to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


        Left Knee Disorder

The medical evidence of record clearly demonstrates that the 
Veteran has a current left knee disorder.  Though the July 
2008 VA examiner found the Veteran with a normal left knee 
and subjective complaints of pain, he nevertheless noted a 
"left knee condition."  And private and VA treatment 
records dated from as early as the late 1990s note left knee 
arthritis, as does an x-ray report noted in the July 2008 VA 
report.  See Pond, supra.  

The record also shows that the Veteran experienced a left 
knee disorder during service.  As noted by the July 2008 VA 
examiner, service treatment records indicate that the Veteran 
may have injured his left knee in a car accident or in a 
fall.  These records reflect in-service complaints of left 
knee pain and discomfort, indicate left knee swelling, and 
note a diagnosis of strained left knee ligaments.  

Nevertheless, the Board finds service connection unwarranted 
for a left knee disorder on either a direct, a presumptive, 
or a secondary basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  

As to direct service connection:  the evidence of record 
preponderates against the claim that the in-service left knee 
problems relate to the currently diagnosed mild arthritis.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  In the only medical nexus evidence of record 
addressing the issue of direct service connection, the July 
2008 VA examiner found the Veteran's in-service complaints 
unrelated to his current "condition."  The examiner 
supported his opinion by noting that service treatment 
records indicate that the in-service left knee injury was 
acute and resolved without sequelae, and by noting that the 
Veteran's post-service civilian employment - which required 
long periods of standing and walking - often leads to micro 
fractures.  

The Board finds this opinion of probative value because it is 
unopposed in the record, and because the objective medical 
evidence indicates that the Veteran did not incur a chronic 
left knee disorder during service.  See 38 C.F.R. § 3.303(b).  
Indeed, the earliest evidence of record of post-service 
treatment for a left knee disorder is found in VA medical 
records indicating mild arthritis dated in the late 1990s, 
over 10 years following discharge from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  

As such, a finding of direct service connection is 
unwarranted here.  See 38 C.F.R. § 3.303.  

Likewise, a finding of presumptive service connection would 
be unwarranted here because, though the evidence shows that 
the Veteran has arthritis in his left knee, there is no 
evidence of record that this arthritis manifested within the 
first year of his discharge from service in 1986.  Again, the 
evidence indicates onset of left knee arthritis many years 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A finding of service connection based on a secondary basis is 
unwarranted here as well.  See 38 C.F.R. § 3.310.  The Board 
notes that the medical evidence of record is divided on the 
issue of secondary service connection.  July 2008, May 2001, 
and May 1998 VA examination reports of record counter the 
Veteran's claim to secondary service connection while an 
October 2005 letter from the Veteran's private physician, and 
a January 1996 VA compensation examination report of record, 
appear to support the claim.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  

But the Board finds that the preponderance of the medical 
evidence addressing this issue militates against the 
Veteran's claim.  In short, the evidence countering the 
Veteran's claim is more persuasive than the evidence that 
appears to favor his claim.  

On the one hand, the examiners countering the Veteran's claim 
demonstrate a familiarity with his matter in their reports.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board 
is not bound to accept a physician's opinion when it is based 
on the recitations of a claimant).  The July 2008 examiner 
indicated a review of the claims file and of the Veteran, 
while the May 2001 and May 1998 examiners each indicated a 
personal evaluation of the Veteran.  Each of these examiners, 
moreover, supported their respective opinion with a 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (supporting 
clinical data or other rationale should accompany medical 
opinion).  The July 2008 VA examiner - who found the Veteran 
with a normal left knee - stated that the Veteran does not 
overcompensate with his left lower extremity as a result of a 
right lower extremity disability and therefore has not been 
adversely affected in his lower left extremity by his right 
knee disorder.  The May 2001 VA examiner found no left knee 
disorder, and stated that subjective complaints were not 
caused or aggravated by the right knee disorder.  And the May 
1998 VA examiner likewise found subjective complaints 
unrelated to the right knee disorder.  

On the other hand, the opinions from the January 1996 VA 
examiner and October 2005 private physician are not 
persuasive.  Simply put, neither examiner found the Veteran 
with a chronic left knee disorder.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . .  In 
the absence of proof of a present disability there can be no 
valid claim.").  Though each examiner indicated that the 
Veteran's left knee was affected by the disability in his 
right knee, the January 1996 VA examiner found the Veteran 
with left knee arthralgias, while the October 2005 private 
examiner found the Veteran with left knee pain.  This is not 
evidence of a current disorder - "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. West, 
239 F.3d 1356 (Fed. Cir. 2001).  

As such, the Board finds service connection unwarranted here 
on either a direct, presumptive, or secondary basis.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

        Major Depressive Disorder 

By contrast, the evidence of record does not preponderate 
against the Veteran's service connection claim for a major 
depressive disorder.  

The evidence shows that the Veteran has a current depression 
disorder.  A July 2008 VA compensation psychiatric 
examination report of record notes a diagnosis of major 
depressive disorder, as does private and VA medical evidence 
of record dated since the late 1990s.  

Moreover, although the record does not support a finding of 
service connection on direct or presumptive bases, the 
evidence of record does not preponderate against the 
Veteran's claim that his depression relates to his service-
connected disorders.  See 38 C.F.R. § 3.310.  In response to 
the Board's May 2007 remand, the July 2008 VA examiner 
offered an opinion regarding secondary service connection.  
The examiner noted the Veteran's service-connected skin and 
knee disorders, and then stated that the Veteran's depression 
related to his skin disorder and chronic pain.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Moreover, in 
another favorable opinion of record, the May 1998 VA 
compensation examination report reflected a finding of 
depressed mood secondary to arthritic pain.  

As no medical evidence of record expressly finds that the 
Veteran's depressive disorder is not related to his service-
connected disorders, the Board finds a service connection 
finding appropriate here for this particular disorder.    

The Board finally notes that in considering the Veteran's 
claims it has closely reviewed and considered the Veteran's 
statements, and those of his son noted in the RO hearing 
transcript of record.  While these statements may be viewed 
as evidence, the Board must note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
These statements alone are therefore insufficient to prove 
the claims in this matter.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions).  


ORDER

1.	Entitlement to an increased rating for internal 
derangement of the right knee is denied.  

2.	Service connection for a left knee disorder, to include as 
secondary to the service-connected right knee disorder, is 
denied.    

3.	Service connection for a major depressive disorder is 
granted.  


REMAND

In May 2007, the Board remanded this matter for medical 
inquiry into the Veteran's claim that an increased rating is 
warranted for his service-connected skin disorder.  In 
particular, the Board requested that a medical examination be 
conducted.  As the Veteran's representative noted in June 
2009, however, such an examination has not been conducted.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board errs as 
a matter of law when it fails to ensure compliance with its 
remand).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with a dermatologist in 
order to determine the nature and 
severity of his service-connected skin 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  
 
2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


